         Case 1:19-cr-10335-DJC Document 149 Filed 07/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
                                                  )
     UNITED STATES OF AMERICA                     )
                                                  )
                v.                                )
                                                  )   Criminal No. 19-CR-10335
     TANMAYA KABRA,                               )
                                                  )
                       Defendant                  )
                                                  )

                         ORDER FOR PRE-SENTENCE PAYMENT

       Upon consideration of the motion of Defendant Tanmaya Kabra (“Kabra”) for an order

directing the Clerk of the Court to accept pre-sentence payments toward the restitution and the

special assessment to be imposed against Kabra in this case, it is hereby

       ORDERED that, pursuant to 28 U.S.C. § 2041, the Clerk of the Court shall receipt

payments submitted by or on behalf of Kabra toward his restitution and the special assessment

and maintain such payments on deposit until the time of sentencing in this case; and it is further

       ORDERED that, pursuant to 28 U.S.C. § 2042, upon entry of a criminal judgment, the

Clerk of the Court shall withdraw and apply the deposited funds to the restitution and special

assessment imposed against Kabra as provided by law and in accordance with the Clerk’s

standard operating procedures.

       IT IS SO ORDERED.

                 July 30
       Signed __________________________, 2021.



                                      Denise J. Casper, District Co
                                                                 Court Judge
                                      District of Massachusetts
